Citation Nr: 0941884	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for a 
respiratory disability prior to July 19, 2007, and to a 
rating higher than 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
initial noncompensable rating for a respiratory disability.  
During the pendency of this appeal, a June 2009 rating 
decision increased the Veteran's disability rating to 30 
percent, effective July 19, 2007.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  In 
February 2009, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  From April 23, 2004, to June 28, 2005, the Veteran's 
respiratory disability was not manifested by sarcoidosis with 
pulmonary involvement and persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids; FEV-1 of 71 to 80 percent predicted; a FEV-
1/FVC of 71 to 80 percent; DLCO (SB) of 66 to 80 percent 
predicted; or pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.

2.  As of June 29, 2005, the Veteran was prescribed 
intermittent corticosteroid medication to treat his 
respiratory disorder, he used inhalers daily.  Pulmonary 
function testing revealed an FEV-1 of 86 percent of 
predicted. 



CONCLUSION OF LAW

From April 23, 2004 to June 28, 2005, the criteria for an 
initial compensable rating for a respiratory disorder have 
not been met; effective June 29, 2005, the criteria for a 
rating higher than 30 percent are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2009); 38 C.F.R. § 4.97, Diagnostic Codes 
6846, 6600, 6602, 6834-6839 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2004, and August 2007; a 
rating decision in September 2004; and a statement of the 
case in September 2005.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA obtained medical examinations in relation to 
the claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
the error was harmless).  

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The rating of the same manifestation of a disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In a rating decision in September 2004, the RO granted 
service connection for sarcoidosis and assigned a 
noncompensable disability rating under Diagnostic Code 6846, 
effective April 23, 2004.  

For sarcoidosis, a 0 percent rating is assigned for a 
disability manifested by chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment.  
A 30 percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is assigned where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent rating is 
assigned where there is cor pulmonale (right heart failure) 
or cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846

During a VA examination in June 2004, the Veteran denied 
fevers, night sweats, or hemoptysis.  He reported weight 
gain.  The Veteran related hypersomnolence that was 
attributed to working at night and sleeping during the day.  
The Veteran denied treatment for his respiratory condition.  
A chest X-ray revealed a 1 centimeter nodular opacity 
projected over the posterior inferior seventh vertebral body.  
A chest CT scan showed multiple calcified hilar mediastinal 
nodes and a calcified granuloma in the left base, suggestive 
of post-inflammatory granulomatous changes.  Pulmonary 
function testing revealed an forced expiratory volume in 1 
second of (FEV-1) of 98 percent of predicted, a ratio of 
forced expiratory volume in 1 second to forced vital capacity 
(FEV-1/FVC) of 81 percent of predicted, and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) of 96 percent.  The diagnosis was 
sarcoidosis.

On VA examination in September 2004, the Veteran complained 
of difficulty breathing in the wintertime.  He endorsed 
dyspnea on exertion, as well as wheezing.  The Veteran denied 
shortness of breath, hemoptysis, fevers, or night sweats.  He 
reported weight gain and hypersomnolence in the daytime.  The 
Veteran denied anticoagulants, tracheostomy, CPAP, oxygen 
therapy, antimicrobic therapy, or malignant disease.  On 
examination, respiratory rate was 12 and CVA was all normal.  
The lungs were clear to auscultation and percussion.  The 
diagnosis was sarcoidosis.  

In November 2004, the Veteran complained of increased dyspnea 
on exertion.  He denied shortness of breath, fever, chills, 
night sweats, chest pain, dizziness, syncope, swelling of the 
lower extremities, a history of obstructive sleep apnea, 
hemoptysis, or hematemesis.  A chest CT scan revealed 
lymphadnopathy consistent with granulomatous disease.  The 
Veteran was prescribed an inhaler, Albuterol, on an as needed 
basis, for the complaints of shortness of breath on exertion.  

The Board finds that assignment of a compensable rating is 
not warranted under Diagnostic Code 6846 for this period.  
The minimum compensable rating under Diagnostic Code 6846, 30 
percent, requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids. However, there is no evidence 
that from the effective date of the rating, April 23, 2004, 
the Veteran required chronic low dose or intermittent 
corticosteroids.  

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 or on the basis of extra-pulmonary involvement under the 
specific body system involved.  38 C.F.R. § 4.97, Diagnostic 
Codes 6846, Note.

Under Diagnostic Code 6600, a 10 percent rating is warranted 
for chronic bronchitis for FEV-1 of 71 to 80 percent 
predicted; a FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 
66 to 80 percent predicted.  A 30 percent rating is warranted 
for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) 56 to 65 percent predicted.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 
55-percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted for FEV-1 less than 40 percent of 
predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40-percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600. 

As the pulmonary function testing revealed an FEV-1 of 98 
percent of predicted, an FEV-1/FVC of 81 percent of 
predicted, and DLCO of 96 percent, there is no basis for 
assignment of a compensable rating under Diagnostic Code 6600 
for this period.  There also is no medical evidence of extra-
pulmonary involvement so as to warrant rating on that basis.

A higher rating under Diagnostic Codes 6834-6839 for mycotic 
lung disease has also been considered.  A noncompensable 
rating is warranted when the respiratory condition is 
manifested by healed and inactive mycotic lesions.  A 30 
percent rating is warranted for chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 50 percent is warranted for chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 100 percent rating is warranted for 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.

A review of the evidence did not show active mycotic lung 
disease manifested by chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  38 C.F.R. § 4.97, Diagnostic Codes 6834-6839.  
Therefore, a compensable rating pursuant to those criteria is 
not warranted.

Assignment of a compensable rating was also considered under 
Diagnostic Code 6602 for bronchial asthma.  In order to 
achieve the next-higher 10 percent rating under Diagnostic 
Code 6602, the evidence must demonstrate FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating is warranted for an FEV-1 of 56-70 percent 
of predicted, or; an FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for an FEV- 1 of 40 to 55 percent predicted, or an 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted if FEV-1 is less than 40 percent predicted, or; 
FEV-1/FVC is less than 40 percent, or; there is more than one 
attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  A note 
to the code provides that in the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

While in November 2004, the Veteran was prescribed an inhaler 
for the complaints of shortness of breath on exertion, at the 
time the record did not contain clinical findings of asthma 
or a verified history of asthmatic attacks.  The pulmonary 
function testing results did not meet the criteria for a 
compensable rating under Diagnostic Code 6602.  Accordingly, 
the Veteran is not entitled to the assignment of a 
compensable rating under Diagnostic Code 6602 for this 
period.

A June 29, 2005, pulmonary clinic treatment note reflects 
complaints of heavy breathing, waking up coughing at night, 
and weight gain of 100 pounds since service discharge.  
Dyspnea had improved with medication.  Pulmonary function 
testing showed an FEV-1 of 86 percent predicted, and FEV-
1/FVC of 76 percent.  The diagnosis was reactive airway 
disease (mild asthma).  The clinician opined that the 
Veteran's hilar adenopathy was likely due to histoplasmosis 
as opposed to sarcoidosis.  The Veteran's asthma was treated 
with Azmacort (a corticosteroid) and Albuterol, as needed. 

On VA examination in November 2005, the Veteran reported 
becoming dyspenic after walking two to three blocks or 
climbing stairs.  Dyspnea had improved with use of inhalers.  
A weight gain of 150 pounds since service discharge was 
noted.  The Veteran's wife related heavy breathing, and 
occasional coughing and wheezing at night.  The Veteran 
denied productive cough, dizziness, fatigue, fever, 
hemoptysis, night sweats, orthopnea, paroxysmal nocturnal 
dyspnea, sleep apnea, chest pain, syncope, or a history of 
thromboembolism.  Chest- X-rays revealed no abnormality.  The 
examiner opined that the Veteran's shortness of breath on 
exertion and wheezing suggested a diagnosis of mild reactive 
airway disease due to morbid obesity.  

In an October 2006 VA medical report, respiratory treatment 
consisted of Albuterol and daily Mometasone, an inhaled 
steroid.  In July 2007, records show that the Veteran's 
asthma was treated with Albuterol, Azmacort, and Flovent, 
used to treat asthmatics who require chronic use of 
corticosteroids.  He used an inhaler daily.  The Veteran 
denied fevers, chills, night sweats, chest pain, 
palpitations, dizziness, dyspnea on exertion, nocturnal 
paroxysmal dyspnea, or peripheral edema.  The assessment was 
extrinsic asthma, stable with inhaled steroid and Albuterol 
for break through.  

On VA examination in July 2007, the Veteran reported 
shortness of breath, night sweats, productive cough, sleep 
disruption, and heat and cold intolerance.  The examiner 
noted that the Veteran was being treated with Azmacort, 
Albuterol, and inhalers.  There was no history of fever, 
hemoptysis, paroxysmal nocturnal dyspnea, chest pain, or 
weight gain.  Chest X-rays showed stable bilateral hilar 
prominence, with no acute cardiopulmonary abnormalities.  
Pulmonary function testing revealed an FEV-1 of 68 percent of 
predicted.  The examiner recorded an impression of mild 
obstructive ventilatory defect with positive response to 
inhaled beta agonist, and mild reduction in diffusing 
capacity not corrected for hemoglobin, likely representing 
asthma.  

Treatment records after 2008 contained a finding of mild 
asthma treated with medication.  In January 2008, the Veteran 
complained of profound night sweats for years.  Pulmonary 
function testing revealed mild obstructive respiratory defect 
with positive response to inhaled beta agonist.  In November 
2008, a clinician noted asthma rarely requiring Albuterol.

VA treatment records starting on June 29, 2005, show that the 
Veteran was prescribed intermittent use of a corticosteroid 
to treat his respiratory disorder.  Contemporary treatment 
records also reflect daily use of inhalers, and in July 2007 
pulmonary function testing revealed an FEV-1 of 86 percent of 
predicted.  Accordingly, the Board finds that the Veteran is 
entitled to a 30 percent rating, effective June 29, 2005, 
pursuant Diagnostic Codes 6600, 6602, 6846.   

However, a higher disability rating of 60 percent under 
Diagnostic Codes 6600, 6602, is not warranted as the medical 
evidence fails to establish by pulmonary function testing 
that the Veteran's asthma is productive of an FEV-1 of 55 
percent or less predicted, or an FEV-1/FVC of 55 percent or 
less, or DLCO (SB) of 40 to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Nor does the medical evidence 
establish that the Veteran's asthma has required at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Therefore the criteria for a 60 percent rating for asthma 
have not met.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected respiratory disability does not 
warrant a higher disability rating under Diagnostic Code 
6846.  In order to warrant a disability rating of 60 percent, 
the evidence would need to reflect sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  However, the record does not 
show the use of systemic high dose (therapeutic) 
corticosteroids for control.  Nor is there evidence of active 
sarcoidosis.  

While on VA examination in July 2007, the Veteran reported 
productive cough, the evidence does not show chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  Therefore the criteria 
for a 60 percent rating for a respiratory disability after 
June 29, 2005, have not met.  38 C.F.R. § 4.97, Diagnostic 
Codes 6834-6839.

The Board finds that the preponderance of the evidence is 
against the claim for an initial compensable rating for a 
respiratory disability from April 23, 2004, to June 28, 2005.  
As of June 29, 2005, a 30 percent rating is warranted and is 
assigned.  However, as of June 29, 2005, the preponderance of 
the evidence is against the assignment of a rating greater 
than 30 percent.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  38 
C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's respiratory 
disability reasonably describe the Veteran's disability level 
and symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  To the extent that the Veteran reports interference 
with employment due to the respiratory disability, the effect 
on industrial capability is not, in and of itself, of such 
significance as to warrant referral for consideration of a 
compensable evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. 
Peake, 22 Vet. App. 111 (2008).  And the evidence does not 
show that the Veteran has other symptoms pertaining to the 
respiratory disability which are not addressed in the rating 
criteria.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular rating is adequate.  Accordingly, the 
Board finds that referral for an extraschedular rating is not 
warranted.  38 C.F.R.  § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for a 
respiratory disability from April 23, 2004 to June 28, 2005, 
is denied.

Entitlement to a rating of 30 percent, but not greater, for a 
respiratory disability, is granted as of June 29, 2005.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


